Citation Nr: 1101757	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  10-07 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
anxiety disorder, claimed as posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision of the Department 
of Veterans Affairs (VA) Appeals Management Center.

The issue of service connection for psychiatric disability 
claimed as PTSD was originally presented to the Board in October 
2008, at which time it was remanded for additional development.  
In August 2009 the AMC granted service connection for an anxiety 
disorder (claimed as PTSD) and assigned a 10 percent evaluation.  
The Veteran appealed the rating assigned.  

The Veteran was scheduled for a video hearing in August 2010 
before a Veterans Law Judge, and after failing to appear for the 
scheduled hearing his motion to reschedule the hearing was 
granted in September 2010.  The Veteran again failed to appear 
for his rescheduled hearing in December 2010.  Accordingly, the 
Board considers the appellant's request for a hearing to be 
withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2010).

The appeal is REMANDED to the Regional Office (RO) via the 
Appeals Management Center in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2009, the Veteran was afforded a VA psychiatric 
examination.  At that time the Veteran indicated that he received 
private treatment, specifically individual therapy with a medical 
care provider in the community, and that he was prescribed Xanax 
and antidepressant medications.  In addition, the examiner 
referenced an April 2007 neuropsychological evaluation by Dr. C.  
Documentation of the reported treatment and neuropsychological 
evaluation is not of record.  VA is obligated to make substantial 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A.  This duty includes 
obtaining pertinent medical records identified by the Veteran.  
38 U.S.C.A. § 5103A(b).  The appellant, however, is put on notice 
that because his medical records are private, and VA may not 
obtain them without his express written consent, his cooperation 
is required for this development to be afforded him.  In the 
alternative, the appellant has the right to obtain such records 
and submit them to VA directly. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of the necessity of 
obtaining his private therapy records, and inform 
him that he may submit these or any other 
pertinent private medical records himself, or 
authorize VA to obtain them in his behalf.  The RO 
must also include records authorization and 
release forms so that VA has the authority to 
obtain these records.  If these records are 
unobtainable, formal findings are required that 
either the records sought do not exist, or that 
further efforts to obtain these records would be 
futile, and the Veteran must be provided proper 
notice.

2.  Also notify the appellant of the necessity of 
obtaining his neuropsychological evaluation from 
April 2007, and all other pertinent records from 
Dr. C, and inform him that he may submit these or 
any other pertinent private medical records 
himself, or authorize VA to obtain them in his 
behalf.  The RO must also include records 
authorization and release forms so that VA has the 
authority to obtain these records.  If these 
records are unobtainable, formal findings are 
required that either the records sought do not 
exist, or that further efforts to obtain these 
records would be futile, and the Veteran must be 
provided proper notice.

3.  After undertaking any additional development 
deemed appropriate, including a new VA examination 
if warranted by the newly received records, 
readjudicate the Veteran's pending appeal in light 
of any additional evidence added to the record.  
If any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the case and 
be afforded the applicable opportunity to respond 
before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


